Citation Nr: 0625616	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-41 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to March 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDINGS OF FACT

1.  The veteran did not engage in combat while in service.

2.  The competent evidence of record does not show a current 
diagnosis of PTSD, nor does it establish the occurrence of a 
stressor in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the veteran by a letter dated in April 
2004 that VA would help the veteran obtain such things as 
medical records, employment records, or records from other 
federal agencies.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disability, or 
to provide a properly executed release so that VA could 
request the records for him.  The April 2004 letter also 
explicitly notified the appellant of the need to submit any 
pertinent evidence in his possession.  A second letter in 
April 2004 informed the veteran of the types of information 
he should submit to substantiate his PTSD claim.  Both 
letters informed the veteran that the effective date for 
payment purposes will be determined based on when VA receives 
the claim and when the evidence that establishes the basis 
for the disability rating was submitted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Although notice did 
not indicate the types of evidence necessary to establish the 
severity of disability, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  The Board therefore finds VA has satisfied the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d).  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  VA examination is 
not warranted in this case, because the veteran has yet to 
provide competent evidence of a current PTSD diagnosis; nor 
does the information and evidence of record establish that 
the veteran suffered a stressor event in service.  See 38 
C.F.R. § 3.159(c)(4).  The claims file contains all available 
evidence pertinent to demonstrating the elements of the 
veteran's claim, including service medical records (SMRs), 
personnel records, and VA Medical Center (VAMC) records.  The 
veteran was given ample notice and opportunity to provide 
evidence on his behalf or to inform VA of relevant evidence 
that has not been obtained.  Therefore, the Board finds VA 
has satisfied the duty to assist in obtaining evidence.

Analysis

The veteran's February 2004 PTSD claim form does not name the 
specific stressors the veteran believes are responsible for 
his condition.  However, these stressors are discussed in 
VAMC mental health notes from counseling sessions that took 
place between December 2003 and April 2004.  The veteran told 
a VA psychiatrist that his job involved delivering bread and 
food to troops in the field; he particularly recalled seeing 
all of the body bags the troops were getting ready to ship 
out.  The veteran said that they would unload the food for 
the battalions and load up the body bags and that, on one 
occasion, the soldiers had to match up body parts with the 
bodies.  He also reported coming under fire and being 
ambushed while traveling in convoys, as well as returning 
from a convoy to find his unit had come under rocket fire and 
suffered casualties in Cam Ranh Bay.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service. Id.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and an in-
service stressor.  38 C.F.R. § 3.304(f).  

To satisfy the first element, the provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the criteria of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  In the present case, 
the veteran has not submitted competent evidence of a current 
PTSD diagnosis.  He has submitted VAMC mental health records 
from December 2003 to April 2004 that note the veteran has 
reported some "symptoms of PTSD" or "symptoms consistent 
with a diagnosis of PTSD with insomnia" and indicate that 
the veteran should be tested to rule out PTSD.  However, 
these records merely indicate an impression of PTSD; they do 
not actually diagnose the condition.  Instead, application of 
the DSM-IV criteria in December 2003 led VA clinicians to 
diagnose the clinical disorders of alcohol dependence and 
nicotine dependence; the veteran was also noted to have legal 
troubles and problems with his social environment.  

Even an actual diagnosis of PTSD would not be sufficient to 
grant the claim, however, if the evidence of record does not 
establish that the veteran suffered a stressor in service.  
See 38 C.F.R. § 3.159(c)(4)(B).  The evidence necessary to 
establish this second element of a PTSD service connection 
claim varies depending on whether it can be determined that 
the veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that a veteran engaged in combat 
or that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Nor 
will a medical opinion diagnosing PTSD suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
Instead, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The veteran contends he developed PTSD as a result of combat-
related experiences in Vietnam between May 1970 and April 
1971.  The Board notes that the record does not reflect that 
the veteran was awarded the Combat Infantryman Badge, Purple 
Heart, or other decorations that would allow his 
participation in combat to be presumed.  Therefore, the Board 
must analyze the evidence of record to determine whether the 
veteran engaged in combat or whether it corroborates the 
claimed in-service stressors.  

The veteran's personnel records for the relevant time period 
specify he was a baker in Vietnam, a designation that does 
not reflect that the veteran engaged in combat, nor does it 
signify the extent to which the veteran would have been 
exposed to combat-related stressors.  Likewise, mention of 
his participation in the Sanctuary Counter Offensive and in 
the Vietnam Counter Offensive, Phase VII, Campaigns is not 
probative of whether the veteran participated in combat, as 
these campaigns encompassed both combat and non-combat 
activities.  See VAOPGCPREC 12-99 (October 18, 1999).  His 
SMRs do not reveal that he was treated for any combat-related 
physical injuries or mental conditions.  The veteran's 
personnel file does not otherwise verify that the veteran 
participated in combat or that the alleged stressors 
occurred.

Nor have his claimed stressors been substantiated by the 
remaining evidence of record.  He has submitted no buddy 
statements from people who witnessed or participated in the 
matching of body parts with corpses or the loading of body 
bags.  Nor has he submitted a diary or letters he wrote in 
Vietnam that refer to convoy attacks or other stressors 
mentioned in his claim.  The VAMC mental health notes are 
merely the veteran's own account of his alleged stressors, as 
told decades after his return from Vietnam; they do not 
independently corroborate any of the described incidents.  
Additional evidence would be necessary to substantiate the 
veteran's claim.  

In April 2004, the veteran was sent a PTSD Questionnaire to 
solicit specific stressor information that could be verified 
through primary records, such as unit histories, daily staff 
journals, and operational reports, by the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The information 
the veteran provided in his July 2004 response was either 
unverifiable or was too vague to be sent to JSRRC.  

The veteran's reply detailed no stressor information that was 
not already of record.  The alleged stressors consisted 
mostly of general descriptions, not specific occurrences; 
these are not verifiable by the JSRRC.  The veteran was 
unable to narrow down approximately when within his 13 months 
in Vietnam any of the specific events, such as the bombing of 
his unit, occurred; JSRRC cannot research more than a 60-day 
period to verify a claimed stressor.  In response to the 
request that he supply the approximate dates of potentially 
verifiable stressor events, the veteran affirmatively stated 
that this was the best information he could provide.  And 
some of the veteran's alleged stressors, including attacks on 
convoys, are of a nature that makes them either extremely 
difficult or impossible to verify.  Without more information 
that the veteran cannot supply, VA is unable to submit the 
veteran's claim to JSRRC for independent verification of his 
claimed stressors.  Therefore, the second element of the 
veteran's service connection claim has not been satisfied.

The veteran has demonstrated neither a current diagnosis of 
PTSD nor an in-service stressor.  Consequently, the Board 
finds that the third element found in 38 C.F.R.      § 
3.304(f) has not been met.  A preponderance of the evidence 
in this case is against the veteran's claim for service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005).  
Accordingly, service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


